Citation Nr: 1210678	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for left lower extremity radiculopathy from January 3, 2005?

2.  Entitlement to a disability rating in excess of 20 percent for post-operative residuals of a lumbar laminectomy from January 3, 2005 to January 24, 2011.

3.  Entitlement to a disability rating in excess of 40 percent for post-operative residuals of a lumbar laminectomy from January 25, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Atlanta, Georgia, certified the appeal to the Board.  The case was remanded in March 2010.  

In October 2011, the Board denied entitlement to a disability evaluation in excess of 10 percent for left lower extremity radiculopathy; denied entitlement to a disability evaluation in excess of 20 percent for post-operative residuals of a lumbar laminectomy from January 3, 2005 to January 24, 2011; and denied entitlement to a rating in excess of 40 percent for post-operative residuals of a lumbar laminectomy from January 25, 2011.  In November 2011, the Board received a motion for reconsideration.

The issue of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDING OF FACT

All relevant VA records were not before the Board at the time of its October 2011 decision.


CONCLUSION OF LAW

The criteria for vacating the October 2011 Board decision are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

In the motion for reconsideration, the Veteran detailed various concerns and submitted additional medical evidence, to include a September 2011 VA medical statement and x-ray report, and an October 2011 statement from his chiropractor.  The Veteran asked that the Board consider this new evidence and reconsider his case.

Initially, the Board observes that the October 2011 private chiropractor statement post-dates the Board's decision and receipt of such evidence does not provide a basis for vacating the previous decision.  The September 2011 VA record, however, was constructively within VA's possession at the time of the October 2011 Board decision, but was not contained in the claims folder and as such, was unavailable for review.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, and to ensure due process, the Board will vacate its previous decision.  

ORDER

The Board's October 2011 decision is vacated.  


REMAND

Having vacated the October 2011 decision, the Board must now consider the appeal de novo.  On review, additional development is warranted.  See 38 C.F.R. § 3.159 (2011).  

The October 2011 statement from a private chiropractor, Dr. K.P., indicates that he has been treating the Veteran for approximately 3 years.  In October 2010, the Veteran's condition worsened and the chiropractor ordered "bed rest", therapeutic massage, and daily spine stretching exercises.  The episode lasted until November 30, 2010.  The chiropractor noted that the Veteran suffered another flare-up in January 2011 lasting 2 weeks.  Bed rest was again ordered.  He further stated that the Veteran had additional episodes in March and May 2011, each lasting approximately 2 weeks.  

The Board acknowledges this statement and its suggestion that medically prescribed bed rest was needed.  Corresponding treatment records, however, were not submitted.  While the regulation governing ratings for incapacitating episodes requires physician prescribed bed rest, 38 C.F.R. § 4.71a, as opposed to bed rest prescribed by a chiropractor, on remand the Veteran must be provided an opportunity to submit his chiropractic records or an authorization for release of such records.  See 38 C.F.R. § 3.159(c)(1) (2011).  

The Veteran most recently underwent a VA examination to assess the severity of his service-connected disability in January 2011.  Given the Veteran's contentions set forth in the motion for reconsideration, as well as the private chiropractic statement, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Finally, a review of the electronic claims file shows that in March 2012, additional relevant VA medical records were added.  The record does not contain a waiver of RO jurisdiction with regard to these records and on remand, all evidence received since the February 2011 statement of the case must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to submit a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for records from his private chiropractor, Dr. K.P.  The Veteran should also be informed that he may submit these records himself.  If a properly completed authorization is received, the RO/AMC must request identified records.  Any records received should be associated with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of service-connected post-operative residuals of a lumbar laminectomy and left lower extremity radiculopathy.  The claims folder and a copy of this remand must be available for review.  In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of these service-connected disabilities. 

3.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the appeal issues.  All applicable laws and regulations, and all evidence received since the February 2011 statement of the case, to include in the electronic claims file, should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


